Citation Nr: 0902473	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder 
(also claimed as blackouts).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in June 2005; a 
transcript of that hearing is associated with the claims 
folder.

In a November 2005 decision, the Board reopened the veteran's 
previously disallowed claim of entitlement to service 
connection for a seizure disorder and remanded the underlying 
claim for service connection for further evidentiary and 
procedural development.  This development was accomplished, 
and the Board concludes that it may proceed with a decision 
at this time.

As an initial matter, the Board observes that the veteran 
submitted additional evidence to the Board in November 2008 
and indicated that he wanted his case remanded to the agency 
of original jurisdiction (AOJ) for review of this evidence.  
Applicable VA regulations require that pertinent evidence 
must be referred to the AOJ for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2008).  In the present case, the evidence 
submitted by the veteran consists of a letter from the Social 
Security Administration (SSA) notifying him of a favorable 
decision regarding disability benefits as well as a copy of 
the administrative decision.  Review of the claims file 
reveals that the veteran's SSA disability benefits records, 
including the administrative decision, were already 
associated with the claims file.  Furthermore, the AOJ 
reviewed this evidence in preparation of the August 2007 
supplemental statement of the case.  

Under the above circumstances, the Board finds that a remand 
is unnecessary.  In this regard, the evidence submitted by 
the veteran is duplicative of evidence already of record.  
Thus, it cannot be considered "pertinent" as defined at 38 
C.F.R. § 20.1304(c).  Furthermore, since the AOJ has already 
reviewed this evidence, a remand would only unnecessarily 
impose additional burdens on VA with no benefit flowing to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


FINDING OF FACT

The competent and credible evidence fails to demonstrate that 
the veteran has a current chronic seizure disorder (or any 
other chronic disorder manifested by blackouts) that is 
related to his active military service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by the 
veteran's active duty service, nor may one be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a March 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the March 2006 letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  This letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that the March 2006 letter was sent to the 
veteran after the April 2002 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in March 2006 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an August 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against 
this claim.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

In light of the above, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant and available VA and 
non-VA treatment records.  

The veteran indicated that he sought treatment for his 
claimed seizure disorder at the VA Medical Center (MC) in 
Birmingham, Alabama beginning in 2001, as well as at the 
Providence Medical Center in November 1980.  Unfortunately, 
requests for these records returned negative replies from 
both facilities in August 2006.  Under the circumstances, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran in obtaining these private and VA treatment records.  
Specifically, reasonable efforts were made to obtain these 
records until it became clear that these records were 
unavailable and that further attempts to obtain these records 
would be futile.  Id.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Finally, the veteran was afforded a VA examination in March 
2007.  Additionally, per the veteran's representative's 
request, a medical opinion was obtained from a neurologist in 
the Veterans Health Administration (VHA) in September 2008 in 
accordance with the provisions of 38 C.F.R. § 20.901 (2008).  
The veteran and his representative were provided with a copy 
of this VHA opinion as well as an opportunity to respond with 
additional evidence and argument.  As discussed in the above 
Introduction, additional evidence was received; however, such 
evidence was duplicative of the record.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran asserts that he is entitled to service connection 
for a seizure disorder, claimed as blackouts, on the basis 
that such disability first manifested during his military 
service.  The veteran testified in June 2005 that although he 
was not treated for seizures during service, he experienced 
four to seven seizures per week while stationed in Vietnam.  
He indicated that he was treated for a dizzy fainting spell 
during service, but that this incident was not the same 
"experience" as his seizures.  According to the veteran, 
his seizures continued following service, but he did not seek 
treatment until he had a "grand mal" seizure in 1980 
because he was employed as a truck driver.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as 
epilepsies, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

The veteran's October 1965 pre-induction examination report 
reflects no subjective complaints of "epilepsy or fits" or 
objective clinical findings pertaining to a neurological 
disorder.  As such, the presumption of soundness attaches.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
See also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
However, service treatment records show that in April 1967, 
three days after he arrived in Vietnam, the veteran was seen 
for complaints that he had blacked out during formation that 
morning.  He stated that he had become nauseated and 
lightheaded, and then collapsed.  Examination was negative 
except for symptoms of bronchitis; the impression was 
neurogenic syncope.  Clinical examination at separation in 
August 1968 was normal; however, the examiner noted that the 
veteran had fainted about one month ago, cause unknown, and 
that he was being treated.  There is no record of further 
episodes or treatment in the veteran's service treatment 
records.  

In the absence of any diagnosis of a chronic disorder 
manifested by blackouts, including a seizure disorder, during 
service, the Board finds that service connection may not be 
awarded pursuant to 38 C.F.R. § 3.303(a).  The veteran 
asserts that he continued to experience episodes of dizziness 
and lightheadedness following service, but that he did not 
seek treatment for them.  As a layperson, the veteran is not 
competent to provide evidence regarding a diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, absent competent evidence of an epilepsy within one 
year of service separation, service connection on a 
presumptive basis is also not warranted.  38 C.F.R. § 3.307, 
3.309(a).  

In November 1980, the veteran experienced what is described 
in the medical evidence as a "seizure," possibly grand mal 
in nature.  Medical records show that he has been treated 
since then for "seizures."  VA treatment records reflect an 
abnormal electroencephalogram (EEG) in 1996 and a diagnosis 
of "partial complex seizure disorder with secondary 
generalized seizures."  See VA Neurology Notes dated July 
24, 1996, and December 11, 1996.  MRI of the brain done in 
January 1997 showed no abnormalities.  The report of an EEG 
done in September 2001 notes that the previous EEG in 1996 
showed abnormality in the frontal areas, but the 2001 EEG did 
not support diagnosis of a seizure disorder.    See VA 
Neurology Consult with EEG dated September 12, 2001.  His 
previously diagnosed seizure disorder is now characterized as 
a questionable seizure disorder versus non-epileptic spells.  
Current VA neurology records also suggest that the veteran's 
signs and symptoms might also be orthostatic or vasovagal 
syncope.  In March 2007, a primary care Compensation & 
Pension (C&P) physician diagnosed the veteran with a petit 
mal seizure disorder based in part on the veteran's statement 
that this diagnosis was confirmed by an EEG; an etiological 
opinion was not provided.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, the nature of the veteran's current 
complaints is not clear from the above record.  Particularly, 
it is not clear what, if any, current diagnosis best 
describes the veteran's alleged "seizures."

Thus, in view of conflicting evidence regarding how to 
characterize the veteran's symptomatology, the Board 
requested a VHA opinion from a neurologist in July 2008 as 
to: (1) the most accurate diagnosis(es) applicable to the 
veteran's current symptomatology; and (2) the likelihood that 
any current diagnosis(es) identified in response to Question 
(1) is related to the veteran's military service, including 
his April 1967 neurogenic syncope episode.  The Board 
requested that the neurologist review the entire claims file, 
with particular attention paid to the veteran's service 
treatment records, the November 1980 Providence Medical 
Center Hospital Summary and History & Physical Report, VA 
neurology treatment records, and the March 2007 VA 
examination report.  

The September 2008 VHA opinion reflects that the entire 
claims file was reviewed by the Chief of the Neurology 
Service at the St. Louis VAMC.  Furthermore, the report 
reveals that the neurologist's review included the medical 
evidence mentioned above as well as lay testimony and 
statements submitted by the veteran during this appeal.  
Following his review of the claims file, the VHA neurologist 
concluded that it is unlikely that the veteran has a disorder 
manifested by seizures or blackouts, including epileptic 
seizures or recurrent syncope.  Rather, based on his review 
of the veteran's entire medical and social history, it was 
the neurologist's professional opinion that it is more likely 
than not that the veteran's past and current symptomatology 
is due to malingering.  

The rationale provided by the September 2008 VHA neurologist 
is lengthy and extensive.  Nevertheless, the Board will 
summarize the highlights of this report, in part, to 
demonstrate the thoroughness of the medical opinion provided 
and the bases for this opinion in the objective record.  In 
concluding that the veteran did not have a seizure 
(epileptic) disorder, the VHA neurologist noted that the 
veteran's varying descriptions of his "seizures" in the 
record fail to correspond with the behavioral features of 
common types of epileptic seizures.  Similarly, there was no 
credible evidence of any loss of consciousness associated 
with the veteran's "seizures."  Absent such symptomatology, 
it was deemed unlikely that the veteran experiences grand 
tonic clonic, absence, or partial complex seizures, all of 
which produce loss of consciousness.  

Despite the veteran being diagnosed as having a grand mal 
seizure in November 1980, the VHA neurologist felt that the 
record surrounding this incident failed to support such 
diagnosis.  In this regard, there was no evidence of 
incontinence, tongue biting, or flushed appearance.  
Regarding the latter, the neurologist noted that the 
veteran's medical records indicate that he appeared "pale" 
during the event ("usually patients have a 'flushed' 
appearance during a GTC [grand tonic clonic] seizure because 
of elevated blood pressure").  The report indicates that the 
veteran also failed to demonstrate tonic clonic movements 
during the November 1980 event.  Finally, the "seizure" 
reportedly lasted ten minutes.  According to the VHA 
neurologist, such a duration should have resulted in some 
severe brain damage as people do not breathe during grand mal 
seizures.  

Turning to the objective data of record, the September 2008 
VHA neurologist stated that evidence of structural brain 
lesions would indicate a partial simple seizure disorder.  
However, the veteran has had a normal head CT scan as well as 
a normal MRI.  As for the veteran's EEGs, two have been 
normal, one was not consistent with a seizure disorder, and 
one contained an abnormality consistent with either a seizure 
disorder or technical artifacts.  More recently, in June 
2004, VA neurology suggested that the veteran needed long 
term monitoring in order to assign a definitive diagnosis of 
a seizure disorder; the veteran was reluctant to participate.  
The September 2008 VHA neurologist notes that such attitude 
is typical of malingerers.  Similarly, the VHA neurologist 
pointed out that the record is replete with documented 
noncompliance of antiepileptic medications, another behavior 
consistent with malingering.  

Finally, the September 2008 VHA neurologist noted that the 
veteran claims experiencing a few seizures every week since 
1968.  However, the VHA neurologist found no report by 
medical personnel of any seizure activity during a thirty-
two-day hospitalization in 1985 or a fifteen-day stay in 
2004, thus calling into question the veteran's credibility as 
well as the state of his medical condition.  

According to the September 2008 VHA neurologist, who is also 
a professor in the Department of Neurology and Psychiatry at 
the Saint Louis University Health Sciences Center and holds 
specialty certification in adult neurology from the American 
Board of Psychiatry and Neurology, malingering occurs when an 
individual makes a conscious effort to convince others to 
believe a medical condition exists that does not.  Based on 
his review of the record, it was this neurologist's opinion 
that the veteran's in-service fainting spells or blackouts 
were to avoid military duties.  Moreover this physician found 
nothing in the post-service record to support a current 
clinical diagnosis of a seizure disorder, or any other 
chronic disorder manifested by blackouts.  

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In the present case, the contemporaneous medical 
record is unclear as to whether the veteran has a current 
disability for VA compensation purposes.  This is especially 
true given the veteran's more recent VA neurology records 
containing a questionable diagnosis expressing a desire for 
further diagnostic testing.  Turning to the remaining medical 
evidence, namely, the opinions of the March 2007 VA examiner 
and the September 2008 VHA neurologist, it is the former's 
opinion that the veteran has a petit mal seizure disorder.  
The latter concludes that the veteran does not have a current 
disorder manifested by blackouts, including a seizure 
disorder.  

In resolving the issue of whether the veteran has a current 
seizure disorder, the Board finds that greater weight is to 
be accorded to the findings of the September 2008 VHA opinion 
than the March 2007 VA examination report.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

In evaluating these opinions, the Board notes that the March 
2007 VA examiner appears to have relied heavily on the 
veteran's own accounts of his alleged disorder, including a 
reported EEG confirming a petit mal seizure disorder, rather 
than the objective medical evidence of record.  While not on 
its face cause for disregard, there is no competent evidence 
of record that the veteran has been diagnosed with an EEG-
confirmed chronic seizure disorder.  Seeing as the veteran's 
own historical accounts are not supported by the objective 
and competent evidence of record, the probative value of the 
March 2007 diagnosis is significantly reduced.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion).  See also Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

In contrast, the September 2008 VHA opinion reflects 
consideration of both the veteran's own lay statements and 
history of his claimed seizure disorder and the objective 
medical evidence of record, including various EEG reports of 
record.  Also relevant to its determination to afford greater 
weight to the September 2008 VHA opinion, is the relative 
skill and expertise of the September 2008 VHA physician as 
opposed to the March 2008 physician.  See Winsett v. West, 11 
Vet. App. 420, 424-5 (1998); Evans v. West, 12 Vet. App. 22, 
31 (1998).  As noted above, the September 2008 VHA reviewing 
physician is a noted neurologist with significant experience 
in the field of neurological disorders.  As a specialist in 
the field of adult neurology, the September 2008 VHA 
neurologist is better suited to answer the question of 
whether the veteran has a current neurological disorder 
manifested by seizures or blackouts as opposed to the March 
2007 primary care physician.  

Finally, and perhaps most importantly, the September 2008 VHA 
opinion is well-supported by a lengthy rationale that 
describes specific medical and lay evidence in the record 
used to reach the conclusion provided.  Moreover, the VHA 
neurologist's discussion of general medical knowledge 
regarding seizure disorders (and accompanying addendum 
materials) as applied to the facts of the present case 
suggests that this medical opinion should be afforded great 
probative value.  See Nieves-Rodriguez v. Peake, No. 06-0312 
(U.S. Vet. App. Dec. 1, 2008).  

The Board has considered the contemporaneous medical evidence 
of record, which, as described above, contains diagnoses of 
current seizure disorders.  However, as previously discussed, 
there is little agreement as to which diagnosis is most 
appropriate.  Moreover, none of the diagnoses of record 
appear to be supported by any objective medical evidence.  
Finally, the most recent medical evidence, namely, the 
veteran's VA neurology records, suggest that any previous 
seizure disorder was given without sufficient information, 
and that further diagnostic testing is needed to confirm or 
deny the presence of any current disability.  Absent any 
cooperation from the veteran to undergo additional testing, 
the Board is faced with the present record, which contains a 
contemporaneous medical record that does not provide a clear 
diagnosis, a March 2007 diagnosis by a VA primary care 
physician based, in significant part, on an unsupported 
clinical history provided by the veteran, and a highly 
probative September 2008 VHA neurology opinion that the 
veteran does not have a current seizure disorder or other 
disorder manifested by seizures/blackouts.  

The veteran has been found totally disabled by the Social 
Security Administration (SSA) due to epilepsy.  The Board 
disagrees with that diagnosis for the reasons given above.  
Although VA is required to consider the SSA's findings, VA is 
not bound by their conclusions.  Adjudication of VA and 
Social Security claims is based on different laws and 
regulations.  The SSA decision relies on the numerous 
diagnoses of a seizure disorder in the medical records, 
which, for the reasons detailed above, are simply not 
persuasive.  Moreover, the SSA decision states that a brain 
MRI was abnormal, which is simply not true based on the 
record.  Regardless, SSA's decision was made without the 
benefit of the VHA opinion discussed above, which is, by far, 
the most persuasive and well-reasoned medical evidence of 
record and which, in reviewing all the evidence, including 
that considered by SSA, conclusively determines a seizure 
disorder is not objectively shown.

Thus, with consideration of all of this evidence, the Board 
finds that the preponderance of the evidence fails to 
demonstrate that the veteran has a current neurological 
disorder manifested by seizures or blackouts.  Under these 
circumstances, service connection for a claimed seizure 
disorder is not warranted.  See Degmetich, supra; Brammer, 
supra.  As a preponderance of the evidence is against this 
claim, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


